DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 01/06/2020 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what scope the recitation “an acute included angle” intends to entail
Dependent claims 2-10 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Taylor (U.S. Pat. Pub. No. 20170333643 A1).
Regarding claim 1, Taylor teaches a suction cup, including:
a cup body (Taylor; body of 14 or 24), including a sucking face (Taylor; lower face of 14 or 24), the cup body defining an axial direction (Taylor; axial vertical direction of 14) perpendicular to the sucking face;
a pump (Taylor; 90), connected to an end of the cup body opposite to the sucking face, the pump including a first passageway (Taylor; passage having 91), a direction in which the first passageway extends and the axial direction forming an acute included angle therebetween;
(Taylor; 18), slidably disposed within the first passageway, including a piston (Taylor; 80).
Regarding claim 2, Taylor teaches an arcuate section is connected between the cup body (Taylor; 14 or 24) and the pump (Taylor; 90).
Regarding claim 3, Taylor teaches the pump further includes an outer tubular member (Taylor; 12) and an inner tubular member (Taylor; inner tube near annotation 90 as shown in Fig. 4) which are fixedly connected with each other, the outer tubular member is connected to the arcuate section, and the movable handle (Taylor; 18) is slidably disposed within the inner tubular member.
Regarding claim 4, Taylor teaches a cap member (Taylor; 88) is disposed at an end of the inner tubular member directed toward the cup body, the cap member includes a through hole (Taylor; hole of 88 required to create suction), the cup body further includes a second passageway (Taylor; 50) which is through the cup body side to side, and the through hole is communicated with the second passageway.
Regarding claim 8, Taylor teaches the pump further includes a sleeve member (Taylor; 94) non-movably inserted into the inner tubular member, and the movable handle is slidably disposed through the sleeve member.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. Pub. No. 20170333643 A1).
Regarding claim 9, Taylor teaches the acute included angle is capable to be between 10 degrees to 30 degrees since the handle of Taylor is pivotable as specified in paragraph [0038]. However, Taylor is silent to disclose specific range. The Examiner takes the official notice providing pivotable handles having the acute angle between 10 degrees and 30 degrees is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Taylor having the acute angle between 10 degrees to 30 degrees. The motivation would have been to facilitate the use of the product.

	Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631